

 
Premier Alliance to Offer Cutting-Edge Cyber-Security Services Through
Acquisition of Root9B
 
Charlotte, NC – November 25, 2013 - Premier Alliance Group, Inc., (OTCQB: PIMO)
a leading provider of business performance, compliance and energy management
solutions, acquired  root9B LLC, a cyber-security company that supports Federal
Government and commercial companies globally. Premier Alliance purchased the
company in a cash and stock transaction.


With offices in Colorado and Texas, root9B is an internationally recognized
leader in all areas of cyber-security assessment. The professionals of root9B
hail from governmental and law enforcement services, and they have decades of
experience in advanced offensive and defensive technical security operations
supporting both U.S. government and private-sector clients. The company combines
the latest in security technology with defensive tactics development and
extensive mission experience.  The Company has a strong track record of helping
its clients stay ahead of potential cyber threats, and operates in an estimated
total addressable market of approximately $20 billion annually.


“Cyber-security vigilance has become a critical component in providing solutions
for improving productivity, mitigating risk and maximizing profits for our
customers, ,” said Mark Elliott, CEO of Premier Alliance. “The services root9B
provides, from vulnerability assessment to network testing and defense, are
vital to our clients in both our Energy and Business Performance
divisions.  Root9B will be a key enhancement to Premier Alliance’s value
proposition as cyber-security has a direct impact on risk and profitability.”


“We are excited to be a part of Premier Alliance,” said Eric Hipkins, chairman
and CEO of root9B. “Premier Alliance’s reputation in delivering the best
solutions in compliance and business performance complements the expertise our
cyber-security professionals bring. We believe Premier’s ability to help grow
our business will be beneficial to Premier shareholders, current and future
clients, and the current employees of root9B.  We couldn’t be more excited about
the future.”


Root9B will continue to offer the following core services as a unit of Premier
Alliance:


- Vulnerability Assessment
- Penetration Testing
- Network Defense Operations
- Computer Forensics
- Evidence & Data Collection
- Forensic Data Analysis
- Mobile Forensics
- Compliance Testing
- Data Breach Prevention & Remediation
- Cyber Policy Assessment & Design
- Curriculum Development
- Cyber Exercise Development
- Malware Analysis & Reverse Engineering
- Computer Network Operations


 
 

--------------------------------------------------------------------------------

 




About Premier Alliance Group, Inc. 
 
Premier Alliance Group, Inc. (OTCQB: PIMO) is a leading provider of business
performance, compliance and energy management solutions with a focus on results
that improve productivity, mitigate risk and maximize profits. Premier currently
has two major delivery verticals, the Business Solutions Group which
capabilities encompass Governance, Risk & Compliance (GRC), operational risk,
and business performance & technology; and the Energy and Sustainability Group
which designs, engineers and installs disparate solutions and technologies that
enable clients to reduce their energy costs and carbon footprint.  Premier
Alliance is headquartered in Charlotte, NC.  For more information,
visit www.premieralliance.com.
 
About Root9B, LLC. 
 
Root9B is a dynamic provider of cyber security and advanced technology training
capabilities, operational support and consulting services. Root9B’s personnel
are internationally recognized and trusted providers of advanced cyber
solutions, satisfying requirements for missions and enterprises globally.  With
offices currently in Colorado Springs, Colorado, and San Antonio, Texas, root9B
services US Government and commercial organizations around the world.  Their
services range from cyber operations assessments, analysis and testing, to
complete cyber training, forensics, exploitation, and strategic defense
planning.  Root9B’s personnel are nationally recognized providers of cyber
services across the Defense, Civil, Intelligence and Commercial communities
achieving strategic cyber requirements for missions and enterprises globally.


 
Safe Harbor Statement
 
Certain information contained in this press release may be forward-looking.
Actual results might differ materially from any forward-looking statements
contained in this press release. Such forward-looking statements involve known
and unknown risks, uncertainties and other unknown factors that could cause the
actual results of Premier Alliance Group to be materially different from any
future results expressed or implied by such forward-looking statements. In
addition to statements which explicitly describe such risks and uncertainties,
readers are urged to consider statements labeled with the terms "believes,"
"belief," "expects," "intends," "anticipates" or "plans" to be uncertain and
forward-looking.
 


Investor Contact:
Merriman Capital, Inc.
Douglas Rogers
Managing Director
drogers@merrimanco.com
 


 

 
 

--------------------------------------------------------------------------------

 
